DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 12-16, and 18-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2017/0003507 to Raval et al.
 	Raval discloses the following.
 	Claim 1. (Currently Amended) A device, comprising: a plurality of waveguides (see ¶0055: …directional couplers…a main bus waveguide to row bus waveguide…from row bus waveguides to individual antennas…) disposed on a chip; an interference structure (directional couplers or gratings: fig. 2G) optically coupled to the plurality of waveguides and configured to receive an optical signal and distribute the optical signal to the plurality of waveguides as a plurality of optical signals, wherein the interference structure comprises a plurality of interference elements (waveguide gratings), and each interference element has a single input and multiple outputs such that the plurality of optical signals are based on the optical signal; a plurality of phase shifters (OPAs: fig. 6A-6C) coupled to corresponding waveguides of the plurality of waveguides and configured to adjust the phase of one or more of the plurality of optical signals; and a plurality of emitters (See ¶0054) optically coupled to corresponding outputs of the plurality of phase shifters and configured to output, from the chip, the adjusted plurality of optical signals, wherein the adjusted plurality of optical signals are projected into free-space as light patterns representing one or more shapes, in the visible wavelength range, wherein the light patterns are spatially reconfigurable, via directional steering, in at least one dimension (see system 500 with two displays in fig. 5).  
 	Claim 2. (Original) The device of claim 1, wherein the plurality of phase shifters (OPAs) are configured to adjust the phase based on one or more of an electro-optic (see ¶0033 and 0054) or a thermo-optic effect in the corresponding waveguides.  
 	Claim 3. (Original) The device of claim 1, wherein the plurality of waveguides comprise silicon nitride.  See ¶0049-0050.
 	Claim 4. (Original) The device of claim 1, wherein the plurality of emitters are arranged as one or more of a one dimensional array or a two dimensional grid.  See ¶0054 and fig. 6A.
 	Claim 5. (Original) The device of claim 1, wherein the interference structure comprises a plurality of interferometric structures optically coupled to corresponding waveguides of the plurality of waveguides and configured to effect amplitude modulation of the plurality of optical signals.  See waveguide gratings: ¶0055.
 	Claim 6. (Original) The device of claim 1, wherein the interference structure and the plurality of phase shifters are disposed on the chip.  See fig. 6A.
	Claim 8. (Original) The device of claim 1, wherein the plurality of emitters comprise a plurality of grating structures configured to output the adjusted plurality of optical signals perpendicular to a surface of the chip, wherein the plurality of emitters are disposed on the surface.  See ¶0055 and fig. 6A.
 	Claim 12. (Original) The device of claim 1, wherein the adjusted plurality of optical signals output from the plurality of emitters are one or more of focused in a reactive near field region, focused in a radiative near field region, or collimated in a far field region.  See ¶0032: different field of view achieved.
 	Claim 13. (Original) The device of claim 1, wherein the adjusted plurality of optical signals output from the plurality of emitters comprise one or more of a line or a sheet of light.  See fig. 5 and 6A.
 	Claim 14. (Currently Amended) The device of claim 13, wherein the chip is disposed in one or more of a portable device or an implantable device.  See fig. 5: portable glasses.
 	Claim 15. (Original) The device of claim 1, wherein one or more of a dimension or an arrangement of one or more of the plurality of waveguides, the plurality of phase shifters, or the plurality of emitters is optimized for one or more of power consumption or signal-to-noise ratio of an output beam.  Since Raval shows all the claimed structural limitations, the claimed optimized characteristics are inherently shown by the device.
 	Claim 16. (Original) The device of claim 1, wherein the plurality of phase shifters are electronically controlled to reconfigure the light patterns.  See ¶0030 and 0054.
 	Re claims 18-22, the claimed method steps are inherently shown by the device, and the detail structural limitations are greatly discussed above.  
 	Re claim 22, Raval further shows 4D and 2D light firled (see abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raval et al in view of USPAT 8,988,754 to Sun et al.
 	Raval discloses every aspect of claimed invention except for the aperiodic arrangement.   Sun shows a general teaching of utilizing aperiodic arrangement (see column 4, lines 58-end).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Raval’s device to include the periodic arrangement as shown in Sun for the purpose of forming desired far-field radiation pattern to change.  It is clear this would improve the device.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raval et al in view of USPAT 9,557,585 to Yap et al.
 	Raval discloses every aspect of claimed invention except for the plurality of emitters are disposed in an arrangement so as to eliminate grating lobes.  Yap shows a general teaching of eliminating grating lobes (see fig. 2).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Raval’s device to include the plurality of emitters disposed in an arrangement to eliminate grating lobes as shown in Yap for the purpose of higher optical efficiency of the phased array (see Yap: column 2, lines 35-49).  It is clear this would improve the device.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raval et al in view of USPAT 4,507,659 to Lewis et al.
 	Raval discloses every aspect of claimed invention except for the plurality of emitters disposed in an arrangement configured, by using an optimization algorithm, to maximize a peak sidelobe ratio (PSLR) of a beam formed in the light patterns.   Lewis shows a general teaching of maximizing PSLR (see column 4, lines 47-end) by computer simulations.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Raval’s device to include the plurality of emitters disposed in an arrangement configured, by using an optimization algorithm, to maximize a peak sidelobe ratio (PSLR) of a beam formed in the light patterns as shown in Lewis for the purpose of providing a desired output.  It is clear this would improve the device.
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883